



EXECUTION COPY


AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT


THIS AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT (as the same may be
amended, restated, supplemented or otherwise modified from time to time, this
“Security Agreement”) is entered into as of July 13, 2017 by and among each of
the undersigned Subsidiaries of CIMPRESS N.V., a naamloze vennootschap organized
under the laws of the Netherlands, with its statutory seat in Venlo, the
Netherlands (the “Company”) listed on the signature pages hereto (the “Initial
Grantors,” and together with any additional Subsidiaries of the Company, whether
now existing or hereafter formed or acquired which become parties to this
Security Agreement from time to time, in accordance with the terms of the Credit
Agreement (as defined below), by executing a Supplement hereto in substantially
the form of Annex I, the “Grantors”), and JPMORGAN CHASE BANK, N.A., a national
banking association, in its capacity as administrative agent (the
“Administrative Agent”) for itself and for the Secured Parties (as defined in
the Credit Agreement identified below).
PRELIMINARY STATEMENT
WHEREAS, the Company, the Subsidiary Borrowers party thereto (the “Subsidiary
Borrowers” and, together with the Company, the “Borrowers”), the Administrative
Agent and the Lenders are entering into an Amendment and Restatement Agreement
dated as of even date herewith, pursuant to which the Existing Credit Agreement
(as defined in the Credit Agreement) has been amended and restated in its
entirety (as so amended, and as the same may be further amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”);
WHEREAS, the Credit Agreement, among other things, re-evidences the Borrowers’
outstanding obligations under the Existing Credit Agreement and provides,
subject to the terms and conditions thereof, for extensions of credit and other
financial accommodations to be made by the Lenders to the Borrowers;
WHEREAS, as a condition precedent to the effectiveness of the Existing Credit
Agreement, certain of the Initial Grantors entered into the Pledge and Security
Agreement, dated as of February 8, 2013, with the Administrative Agent (the
“Existing Security Agreement”);
WHEREAS, each Initial Grantor party to the Existing Security Agreement wishes to
affirm its obligations under the terms of the Existing Security Agreement and
wishes to amend and restate the terms of the Existing Security Agreement;
WHEREAS, the Grantors wish to secure their obligations to the Secured Parties
pursuant to the terms of this Security Agreement; and
WHEREAS, it is the intent of the parties hereto that this Security Agreement not
constitute a novation of the obligations and liabilities of the parties under
the Existing Security Agreement, but that this Agreement amend and restate in
its entirety the Existing Security Agreement and re-evidence the obligations and
liabilities of each Grantor outstanding thereunder, which shall be set forth in
accordance with the terms hereof.




US-DOCS\88412487.6

--------------------------------------------------------------------------------




ACCORDINGLY, the Grantors and the Administrative Agent, on behalf of the Secured
Parties, hereby agree as follows:
ARTICLE I
DEFINITIONS
1.1.    Terms Defined in the Credit Agreement. All capitalized terms used herein
and not otherwise defined shall have the meanings assigned to such terms in the
Credit Agreement.
1.2.    Terms Defined in UCC. Terms defined in the UCC which are not otherwise
defined in this Security Agreement are used herein as defined in the UCC.
1.3.    Definitions of Certain Terms Used Herein. As used in this Security
Agreement, in addition to the terms defined in the Preliminary Statement, the
following terms shall have the following meanings:
“Accounts” shall have the meaning set forth in Article 9 of the UCC.
“Article” means a numbered article of this Security Agreement, unless another
document is specifically referenced.
“Chattel Paper” shall have the meaning set forth in Article 9 of the UCC.


“Collateral” means all Accounts, Chattel Paper, Commercial Tort Claims,
Copyrights, Deposit Accounts, Documents, Equipment, Farm Products, Fixtures,
General Intangibles, Goods, Instruments, Inventory, Investment Property, letters
of credit, Letter-of-Credit Rights, Licenses, Patents, Pledged Deposits,
Supporting Obligations, Trademarks and Other Collateral, wherever located, in
which any Grantor now has or hereafter acquires any right or interest, and the
proceeds (including Stock Rights), insurance proceeds and products thereof,
together with all books and records, customer lists, credit files, computer
files, programs, printouts and other computer materials and records related
thereto; provided that, notwithstanding the foregoing, Collateral shall
expressly exclude the Excluded Assets.
“Commercial Tort Claims” means commercial tort claims, as defined in the UCC of
any Grantor, including each commercial tort claim specifically described in
Exhibit “F”.
“Control” shall have the meaning set forth in Article 8 or, if applicable, in
Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the UCC.
“Copyrights” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all copyrights, rights and
interests in copyrights, works protectable by copyright, copyright
registrations, and copyright applications; (b) all renewals of any of the
foregoing; (c) all income, royalties, damages, and payments now or hereafter due
and/or payable under any of the foregoing, including, without limitation,
damages or payments for past or future infringements for any of the foregoing;
(d) the right to sue for past, present, and future infringements of any of the
foregoing; and (e) all rights corresponding to any of the foregoing throughout
the world.
“Credit Agreement” has the meaning assigned to such term in the recitals of this
Agreement.
“Default” means an event described in Section 5.1 hereof.


2

--------------------------------------------------------------------------------




“Deposit Account Control Agreement” means an agreement, in form and substance
satisfactory to the Administrative Agent, among any Grantor, a banking
institution holding such Grantor’s funds, and the Administrative Agent with
respect to collection and Control of all deposits and balances held in a deposit
account maintained by such Grantor with such banking institution.
“Deposit Accounts” shall have the meaning set forth in Article 9 of the UCC.
“Documents” shall have the meaning set forth in Article 9 of the UCC.
“Equipment” shall have the meaning set forth in Article 9 of the UCC.
“Excluded Assets” means, collectively: (a) assets subject to a Lien securing
Capital Lease Obligations or purchase money debt obligations, in each case
permitted under the Credit Agreement, if the contract or other agreement in
which such Lien is granted prohibits the creation of any other Lien on such
assets (other than to the extent that any such prohibition would be rendered
ineffective pursuant to the UCC of any relevant jurisdiction or any other
applicable law); provided that such asset (i) will be an Excluded Asset only to
the extent and for so long as the consequences specified above will result and
(ii) will cease to be an Excluded Asset and will become subject to the Lien
granted under this Security Agreement, immediately and automatically, at such
time as such consequences will no longer result and (b) any lease, license,
permit, contract, property right or agreement to which any Loan Party is a party
or any of its rights or interests thereunder or property rights are subject if
and only for so long as the grant of a Lien under this Security Agreement is
prohibited by any law, rule or regulation or order of any Governmental Authority
or will constitute or result in a breach, termination or default, or requires
any consent not obtained, under any such lease, license, permit, contract,
property right or agreement, or the grant of a security interest or lien on such
right or interest would result in the abandonment, invalidation or
unenforceability of such right or interest (other than to the extent that any
such applicable law, rule, regulation or term would be rendered ineffective
pursuant to the UCC of any relevant jurisdiction or any other applicable law);
provided that such lease, license, permit, contract, property right or agreement
will be an Excluded Asset only to the extent and for so long as the consequences
specified above will result and will cease to be an Excluded Asset and will
become subject to the Lien granted under this Security Agreement, immediately
and automatically, at such time as such consequences will no longer result.
“Exhibit” refers to a specific exhibit to this Security Agreement, unless
another document is specifically referenced.
“Existing Security Agreement” has the meaning assigned to such term in the
recitals of this Agreement.
“Farm Products” shall have the meaning set forth in Article 9 of the UCC.
“Fixtures” shall have the meaning set forth in Article 9 of the UCC.
“Foreign Grantors” means, collectively, (a) Vistaprint B.V., a besloten
vennootschap met beperkte aansprakelijkhei organized under the laws of the
Netherlands, with its statutory seat in Venlo, the Netherlands, (b) Vistaprint
Limited, a Bermuda company, and (c) Cimpress Schweiz GmbH, a private company
with limited liability (Gesellschaft mit beschrankter Haftung) incorporated
under the laws of Zurich, Switzerland.
“General Intangibles” shall have the meaning set forth in Article 9 of the UCC
and, in any event, includes payment intangibles, contract rights, rights to
payment, rights arising under common law, statutes, or regulations, choses or
things in action, goodwill (including the goodwill associated with any
Trademark),


3

--------------------------------------------------------------------------------




Patents, Trademarks, Copyrights, URLs and domain names, Industrial Designs,
other industrial or Intellectual Property or rights therein or applications
therefor, whether under license or otherwise, programs, programming materials,
blueprints, drawings, purchase orders, customer lists, monies due or recoverable
from pension funds, route lists, rights to payment and other rights under any
royalty or licensing agreements, including Licenses, infringement claims,
computer programs, information contained on computer disks or tapes, software,
literature, reports, catalogs, pension plan refunds, pension plan refund claims,
insurance premium rebates, tax refunds, and tax refund claims, interests in a
partnership or limited liability company which do not constitute a security
under Article 8 of the Code, and any other personal property other than
Commercial Tort Claims, money, Accounts, Chattel Paper, Deposit Accounts, Goods,
Investment Property, negotiable Collateral, and oil, gas, or other minerals
before extraction.
“Goods” shall have the meaning set forth in Article 9 of the UCC.
“Industrial Designs” means (i) registered industrial designs and industrial
design applications, and also includes registered industrial designs and
industrial design applications listed in Exhibit “B”, (ii) all renewals,
divisions and any industrial design registrations issuing thereon and any and
all foreign applications corresponding thereto, (iii) all income, royalties,
damages and payments now and hereafter due or payable under and with respect
thereto, including payments under all licenses entered into in connection
therewith and damages and payments for past or future infringements thereof,
(iv) the right to sue for past, present and future infringements thereof, and
(v) all of each Grantor’s rights corresponding thereto throughout the world.
“Instruments” shall have the meaning set forth in Article 9 of the UCC.
“Intellectual Property” means all Patents, Trademarks, Copyrights and any other
intellectual property.
“Inventory” shall have the meaning set forth in Article 9 of the UCC.
“Investment Property” shall have the meaning set forth in Article 9 of the UCC.
“Letter of Credit Rights” shall have the meaning set forth in Article 9 of the
UCC.
“Licenses” means, with respect to any Person, all of such Person’s right, title,
and interest in and to (a) any and all licensing agreements or similar
arrangements in and to its Patents, Copyrights, or Trademarks, (b) all income,
royalties, damages, claims, and payments now or hereafter due or payable under
and with respect thereto, including, without limitation, damages and payments
for past and future breaches thereof, and (c) all rights to sue for past,
present, and future breaches thereof.
“Other Collateral” means any personal property of the Grantors, not included
within the defined terms Accounts, Chattel Paper, Commercial Tort Claims,
Copyrights, Deposit Accounts, Documents, Equipment, Fixtures, Farm Products,
General Intangibles, Goods, Instruments, Inventory, Investment Property,
Letter-of-Credit Rights, Licenses, Patents, Pledged Deposits, Supporting
Obligations and Trademarks, including, without limitation, all cash on hand,
letters of credit, Stock Rights or any other deposits (general or special, time
or demand, provisional or final) with any bank or other financial institution,
it being intended that the Collateral include all personal property of the
Grantors, subject to the limitations contained in Article II of this Security
Agreement.
“Patents” means, with respect to any Person, all of such Person’s right, title,
and interest in and to: (a) any and all patents and patent applications; (b) all
inventions and improvements described and claimed therein; (c) all reissues,
divisions, continuations, renewals, extensions, and continuations-in-part
thereof; (d)


4

--------------------------------------------------------------------------------




all licenses of the foregoing whether as licensee or licensor; (e) all income,
royalties, damages, claims, and payments now or hereafter due or payable under
and with respect thereto, including, without limitation, damages and payments
for past and future infringements thereof; (f) all rights to sue for past,
present, and future infringements thereof; and (g) all rights corresponding to
any of the foregoing throughout the world.
“Pledged Collateral” means all Instruments, Securities and other Investment
Property of the Grantors, whether or not physically delivered to the
Administrative Agent pursuant to this Security Agreement.
“Pledged Deposits” means all time deposits of money (other than Deposit Accounts
and Instruments), whether or not evidenced by certificates, which a Grantor may
from time to time designate as pledged to the Administrative Agent or to any
Secured Party as security for any Secured Obligations, and all rights to receive
interest on said deposits.
“Receivables” means the Accounts, Chattel Paper, Documents, Investment Property,
Instruments or Pledged Deposits, and any other rights or claims to receive money
which are General Intangibles or which are otherwise included as Collateral.
“Section” means a numbered section of this Security Agreement, unless another
document is specifically referenced.
“Security” shall have the meaning set forth in Article 8 of the UCC.
“Securities Account” has the meaning set forth in Article 8 of the UCC.
“Stock Rights” means any securities, dividends, instruments or other
distributions and any other right or property which any Grantor shall receive or
shall become entitled to receive for any reason whatsoever with respect to, in
substitution for or in exchange for any Equity Interest constituting Collateral,
any right to receive an Equity Interest and any right to receive earnings, in
which any Grantor now has or hereafter acquires any right, issued by an issuer
of such securities.
“Supporting Obligation” shall have the meaning set forth in Article 9 of the
UCC.
“Trademarks” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all trademarks (including
service marks), trade names, trade dress, and trade styles and the registrations
and applications for registration thereof and the goodwill of the business
symbolized by the foregoing; (b) all licenses of the foregoing, whether as
licensee or licensor; (c) all renewals of the foregoing; (d) all income,
royalties, damages, and payments now or hereafter due or payable with respect
thereto, including, without limitation, damages, claims, and payments for past
and future infringements thereof; (e) all rights to sue for past, present, and
future infringements of the foregoing, including the right to settle suits
involving claims and demands for royalties owing; and (f) all rights
corresponding to any of the foregoing throughout the world.
“Voting Power” means with respect to any share of Voting Stock, the number of
votes that the holder of such share may cast in an election of members of the
Board of Directors (or analogous governing body) of the issuer of such share.
The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.


5

--------------------------------------------------------------------------------




Any provisions of this Security Agreement applicable to the assets or property
of any Foreign Grantor are solely with respect to assets and property located or
registered in the United States.
ARTICLE II
REAFFIRMATION AND GRANT OF SECURITY INTEREST
Each Initial Grantor party to the Existing Security Agreement reaffirms the
security interest granted under the terms and conditions of the Existing
Security Agreement and agrees that such security interest (including, without
limitation, any filings made in connection therewith) remains in full force and
effect and is hereby ratified, reaffirmed and confirmed. Each Initial Grantor
party to the Existing Security Agreement acknowledges and agrees with the
Administrative Agent that the Existing Security Agreement is amended, restated,
and superseded in its entirety pursuant to the terms hereof.
Each of the Grantors hereby pledges, assigns and grants to the Administrative
Agent, on behalf of and for the benefit of the Secured Parties, a security
interest in all of such Grantor’s right, title and interest, whether now owned
or hereafter acquired, in and to the Collateral to secure the prompt and
complete payment and performance of the Secured Obligations; provided that,
notwithstanding anything to the contrary contained in this Article II, the
amount of Equity Interests in any First-Tier Foreign Subsidiary that is an
Affected Foreign Subsidiary pledged or required to be pledged to the
Administrative Agent hereunder or under any other Collateral Document shall be
automatically limited to the Voting Stock of such First-Tier Foreign Subsidiary
representing not more than 65% of the total Voting Power of all outstanding
Voting Stock of such First-Tier Foreign Subsidiary (and the term “Collateral”
shall not include any other Equity Interests of such First-Tier Foreign
Subsidiary). For the avoidance of doubt, the grant of a security interest herein
shall not be deemed to be an assignment of intellectual property rights owned by
the Grantors.
ARTICLE III

REPRESENTATIONS AND WARRANTIES
Each of the Initial Grantors represents and warrants to the Administrative Agent
and the Secured Parties (it being agreed and understood that (a) the
representations and warranties set forth in Section 3.12 of this Security
Agreement shall, with respect to each Foreign Grantor, only apply to
Intellectual Property owned by such Foreign Grantor and (b) in the event of any
inconsistency between the representations and warranties set forth in this
Security Agreement and the representations and warranties set forth in any other
Loan Document signed by a Foreign Grantor, the representations and warranties
set forth in such other Loan Document shall govern), and each Grantor that
becomes a party to this Security Agreement pursuant to the execution of a
Security Agreement Supplement in substantially the form of Annex I represents
and warrants (after giving effect to supplements to each of the Exhibits hereto
with respect to such subsequent Grantor as attached to such Security Agreement
Supplement), that:
3.1.    Title, Authorization, Validity and Enforceability. Such Grantor has good
and valid rights in or the power to transfer the Collateral owned by it and
title to the Collateral with respect to which it has purported to grant a
security interest hereunder, free and clear of all Liens except for Liens
permitted under Section 4.1.6 hereof, and has full corporate, limited liability
company or partnership, as applicable, power and authority to grant to the
Administrative Agent the security interest in such Collateral pursuant hereto.
The execution and delivery by such Grantor of this Security Agreement have been
duly authorized by proper corporate, limited liability company, limited
partnership or partnership, as applicable, proceedings, and this Security
Agreement constitutes a legal, valid and binding obligation of such Grantor and
creates a security interest which is enforceable against such Grantor in all
Collateral it now owns or hereafter acquires, except


6

--------------------------------------------------------------------------------




as enforceability may be limited by (i) bankruptcy, insolvency, fraudulent
conveyance, reorganization or similar laws relating to or affecting the
enforcement of creditors’ rights generally, (ii) general equitable principles
(whether considered in a proceeding in equity or at law), and (iii) requirements
of reasonableness, good faith and fair dealing. When financing statements have
been filed in the appropriate offices against such Grantor in the locations
listed in Exhibit “E”, the Administrative Agent will have a fully perfected
first priority security interest in the Collateral owned by such Grantor in
which a security interest may be perfected by filing of a financing statement
under the UCC, subject only to Liens permitted under Section 4.1.6 hereof.
3.2.    Conflicting Laws and Contracts. Neither the execution and delivery by
such Grantor of this Security Agreement, the creation and perfection of the
security interest in the Collateral granted hereunder, nor compliance by such
Grantor with the terms and provisions hereof will violate (i) any law, rule,
regulation, order, writ, judgment, injunction, decree or award binding on such
Grantor, or (ii) such Grantor’s charter, articles or certificate of
incorporation, partnership agreement or by-laws (or similar constitutive
documents), or (iii) the provisions of any indenture, instrument or agreement to
which such Grantor is a party or is subject, or by which it, or its property may
be bound or affected, or conflict with or constitute a default thereunder, or
result in or require the creation or imposition of any Lien in, of or on the
property of such Grantor pursuant to the terms of any such indenture, instrument
or agreement (other than any Lien of the Administrative Agent on behalf of the
Secured Parties).
3.3.    Principal Location. Such Grantor’s mailing address and the location of
its place of business (if it has only one) or its chief executive office (if it
has more than one place of business), are disclosed in Exhibit “A”; such Grantor
has no other places of business except those set forth in Exhibit “A”.
3.4.    Property Locations. The Inventory, Equipment (other than mobile
Equipment such as laptop computers and PDAs that is in the possession of a
Grantor’s employees or agents) and Fixtures of each Grantor are located solely
at the locations of such Grantor described in Exhibit “A”. All of said locations
are owned by such Grantor except for locations (i) which are leased by such
Grantor as lessee and designated in Part B of Exhibit “A” and (ii) at which
Inventory is held in a public warehouse or is otherwise held by a bailee or on
consignment by such Grantor as designated in Part C of Exhibit “A”, with respect
to which Inventory such Grantor has delivered bailment agreements, warehouse
receipts, financing statements or other documents satisfactory to the
Administrative Agent to protect the Administrative Agent’s and the Secured
Parties’ security interest in such Inventory.
3.5.    No Other Names; Etc.. Within the five-year period ending as of the date
such Person becomes a Grantor hereunder, such Grantor has not conducted business
under any name, changed its jurisdiction of formation, merged with or into or
consolidated with any other Person, except as disclosed in Exhibit “A”. The name
in which such Grantor has executed this Security Agreement is the exact name as
it appears in such Grantor’s organizational documents, as amended, as filed with
such Grantor’s jurisdiction of organization as of the date such Person becomes a
Grantor hereunder.
3.6.    No Default. No Default or Event of Default exists.
3.7.    Accounts and Chattel Paper. The names of the obligors, amounts owing,
due dates and other information with respect to the Accounts and Chattel Paper
owned by such Grantor are and will be correctly stated in all records of such
Grantor relating thereto and in all invoices and reports with respect thereto
furnished to the Administrative Agent by such Grantor from time to time. As of
the time when each Account or each item of Chattel Paper arises, such Grantor
shall be deemed to have represented and warranted that such Account or Chattel
Paper, as the case may be, and all records relating thereto, are genuine and in
all respects what they purport to be.


7

--------------------------------------------------------------------------------




3.8.    Filing Requirements. None of the Equipment owned by such Grantor is
covered by any certificate of title, except for motor vehicles. None of the
Collateral owned by such Grantor is of a type for which security interests or
liens may be perfected by filing under any federal statute except for (i) motor
vehicles and (ii) Patents, Trademarks and Copyrights held by such Grantor and
described in Part C of Exhibit “B”. The legal description, county and street
address of the property on which any Fixtures owned by such Grantor are located
is set forth in Exhibit “C” together with the name and address of the record
owner of each such property.
3.9.    No Financing Statements, Security Agreements. No financing statement or
security agreement describing all or any portion of the Collateral which has not
lapsed or been terminated naming such Grantor as debtor has been filed or is of
record in any jurisdiction except financing statements (i) naming the
Administrative Agent on behalf of the Secured Parties as the secured party and
(ii) in respect of Liens permitted by Section 6.02 of the Credit Agreement;
provided, that nothing herein shall be deemed to constitute an agreement to
subordinate any of the Liens of the Administrative Agent under the Loan
Documents to any Liens otherwise permitted under Section 6.02 of the Credit
Agreement.
3.10.    Federal Employer Identification Number; State Organization Number;
Jurisdiction of Organization. Such Grantor’s federal employer identification
number is, and if such Grantor is a registered organization, such Grantor’s
State of organization, type of organization and State of organization
identification number are, listed in Exhibit “G”.
3.11.    Pledged Securities and Other Investment Property. Exhibit “D” sets
forth a complete and accurate list of the Instruments, Securities and other
Investment Property constituting Collateral and delivered to the Administrative
Agent. Each Grantor is the direct and beneficial owner of each Instrument,
Security and other type of Investment Property listed in Exhibit “D” as being
owned by it, free and clear of any Liens, except for the security interest
granted to the Administrative Agent for the benefit of the Secured Parties
hereunder or as permitted by Section 6.02 of the Credit Agreement. Each Grantor
further represents and warrants that (i) all Pledged Collateral owned by it
constituting an Equity Interest has been (to the extent such concepts are
relevant with respect to such Pledged Collateral) duly authorized and validly
issued, are fully paid and non-assessable and constitute the percentage of the
issued and outstanding shares of stock (or other Equity Interests) of the
respective issuers thereof indicated in Exhibit “D” hereto, (ii) with respect to
any certificates delivered to the Administrative Agent representing an Equity
Interest, either such certificates are Securities as defined in Article 8 of the
UCC of the applicable jurisdiction as a result of actions by the issuer or
otherwise, or, if such certificates are not Securities, such Grantor has so
informed the Administrative Agent so that the Administrative Agent may take
steps to perfect its security interest therein as a General Intangible and (iii)
to the extent requested by the Administrative Agent, all such Pledged Collateral
held by a securities intermediary is covered by a control agreement among such
Grantor, the securities intermediary and the Administrative Agent pursuant to
which the Administrative Agent has Control.
3.12.    Intellectual Property.
3.12.1     Exhibit “B” contains a complete and accurate listing as of the
Restatement Effective Date of all registered Intellectual Property of each of
the Grantors, including, but not limited to the following: (i) state, U.S. and
foreign trademark registrations and applications for trademark registration,
(ii) U.S. and foreign patents and patents applications, together with all
reissuances, continuations, continuations in part, revisions, extensions, and
reexaminations thereof, (iii) U.S. and foreign copyright registrations and
applications for registration, (iv) foreign industrial design registrations and
industrial design applications, (v) material domain names used in the Grantors’
business and not registered on behalf of third-parties, (vi) material
proprietary computer


8

--------------------------------------------------------------------------------




software, (vii) all forms of Intellectual Property described in clauses
(i)-(iii) above that are owned by a third party and licensed to the Grantors or
otherwise used by the Grantors under contract, and (viii) the names of any
Person who has been granted rights in respect thereof outside of the ordinary
course of business. Except for any U.S. registrations, applications for
registration or applications for issuance by the Foreign Grantors, all of the
U.S. registrations, applications for registration or applications for issuance
of the Intellectual Property are valid and subsisting, in good standing and are
recorded or in the process of being recorded in the name of the applicable
Grantor.
3.12.2     Such Intellectual Property is valid, subsisting, unexpired (where
registered) and enforceable and has not been abandoned or adjudged invalid or
unenforceable, in whole or in part, except as could not be reasonably expected
to result in a Material Adverse Effect.
3.12.3     No Person other than the respective Grantor and its Affiliates has
any right or interest of any kind or nature in or to the Intellectual Property,
including any right to sell, license, lease, transfer, distribute, use or
otherwise exploit the Intellectual Property or any portion thereof outside of
the ordinary course of the respective Grantor’s business. Each Grantor has good,
marketable and exclusive title to, and the valid and enforceable power and right
to sell, license, transfer, distribute, use and otherwise exploit, its
Intellectual Property except as could not be reasonably expected to result in a
Material Adverse Effect.
3.12.4     Each Grantor has taken or caused to be taken steps so that none of
its Intellectual Property, the value of which to the Grantors are contingent
upon maintenance of the confidentiality thereof, have been disclosed by such
Grantor to any Person other than employees, contractors, customers,
representatives and agents of the Grantors who are parties to customary
confidentiality and nondisclosure agreements with the Grantors except as could
not be reasonably expected to result in a Material Adverse Effect.
3.12.5     To each Grantor’s knowledge, no Person has violated, infringed upon
or breached, or is currently violating, infringing upon or breaching, any of the
rights of the Grantors to the Intellectual Property or has breached or is
breaching any duty or obligation owed to the Grantors in respect of the
Intellectual Property except where those breaches, individually or in the
aggregate, could not be reasonably expected to result in a Material Adverse
Effect.
3.12.6     No settlement or consents, covenants not to sue, nonassertion
assurances, or releases have been entered into by any Grantor or to which any
Grantor is bound that adversely affects its rights to own or use any
Intellectual Property except as could not be reasonably expected to result in a
Material Adverse Effect, in each case individually or in the aggregate.
3.12.7     No Grantor has received any written notice that remains outstanding
challenging the validity, enforceability, or ownership of any Intellectual
Property except where those challenges could not reasonably be expected to
result in a Material Adverse Effect, and to such Grantor’s knowledge at the date
hereof there are no facts upon which such a challenge could be made.
3.12.8     Each Grantor owns directly or is entitled to use, by license or
otherwise, all Intellectual Property necessary for the conduct of such Grantor’s
business except as could not be reasonably expected to result in a Material
Adverse Effect.


9

--------------------------------------------------------------------------------




3.12.9     Each Grantor uses adequate standards of quality in the manufacture,
distribution, and sale of all products sold and in the provision of all services
rendered under or in connection with all trademarks and has taken all
commercially reasonable action necessary to insure that all licensees of the
trademarks owned or licensed by such Grantor use such adequate standards of
quality, except where the failure to use adequate standards of quality could not
reasonably be expected to result in a Material Adverse Effect.
3.12.10     The consummation of the transactions contemplated by the Loan
Documents will not result in the termination or material impairment of any of
the Intellectual Property.
3.13.    Deposit Accounts and Securities Accounts. All of such Grantor’s Deposit
Accounts and Securities Accounts are listed on Exhibit “H”.
ARTICLE IV
COVENANTS
From the date of this Security Agreement and thereafter until this Security
Agreement is terminated, each of the Initial Grantors agrees, and from and after
the effective date of any Security Agreement Supplement applicable to any
Grantor (and after giving effect to supplements to each of the Exhibits hereto
with respect to such subsequent Grantor as attached to such Security Agreement
Supplement) and thereafter until this Security Agreement is terminated each such
subsequent Grantor agrees:
4.1.    General.
4.1.1     Inspection. Each Grantor will permit the Administrative Agent or any
Secured Party, by its representatives and agents (all to be coordinated through
the Administrative Agent) (i) to inspect the Collateral, (ii) to examine and
make copies of the records of such Grantor relating to the Collateral and (iii)
to discuss the Collateral and the related records of such Grantor with, and to
be advised as to the same by, such Grantor’s officers and employees (and, in the
case of any Receivable, with any person or entity which is or may be obligated
thereon), all at such reasonable times and intervals and upon reasonable prior
notice as the Administrative Agent or such Secured Party may reasonably
determine, and all at such Grantor’s expense.
4.1.2     Taxes. Such Grantor will pay when due all taxes, assessments and
governmental charges and levies upon the Collateral owned by such Grantor,
except (i) those which are being contested in good faith by appropriate
proceedings and with respect to which adequate reserves have been set aside in
accordance with GAAP and with respect to which no Lien exists, and (ii) those
which by reason of the amount involved or the remedies available to the taxing
authority could not reasonably be expected to have a Material Adverse Effect.
4.1.3     Records and Reports; Notification of Default. Each Grantor shall keep
and maintain complete, accurate and proper books and records with respect to the
Collateral owned by such Grantor, and furnish to the Administrative Agent, with
sufficient copies for each of the Secured Parties, such reports relating to the
Collateral as the Administrative Agent shall from time to time reasonably
request. Each Grantor will give prompt notice in writing to the Administrative
Agent of the occurrence of any Default or Event of Default and of any other
development, financial or otherwise, which might materially and adversely affect
the Collateral.


10

--------------------------------------------------------------------------------




4.1.4     Financing Statements and Other Actions; Defense of Title. Each Grantor
hereby authorizes the Administrative Agent to file, and if requested will
execute and deliver to the Administrative Agent, all financing statements
describing the Collateral owned by such Grantor and other documents and take
such other actions as may from time to time reasonably be requested by the
Administrative Agent in order to maintain a first priority, perfected security
interest in and, if applicable, Control of, the Collateral owned by such
Grantor, subject to Liens permitted under Section 6.02 of the Credit Agreement,
provided that nothing herein shall be deemed to constitute an agreement to
subordinate any of the Liens of the Administrative Agent under the Loan
Documents to any Liens otherwise permitted under Section 6.02 of the Credit
Agreement. Such financing statements may describe the Collateral in the same
manner as described herein or may contain an indication or description of
collateral that describes such property in any other manner as the
Administrative Agent may determine, in its sole discretion, is necessary,
advisable or prudent to ensure that the perfection of the security interest in
the Collateral granted to the Administrative Agent herein, including, without
limitation, describing such property as “all assets of the debtor whether now
owned or hereafter acquired and wheresoever located, including all accessions
thereto and proceeds thereof.” Each Grantor will take any and all actions
necessary to defend title to the Collateral owned by such Grantor against all
persons and to defend the security interest of the Administrative Agent in such
Collateral and the priority thereof against any Lien not expressly permitted
hereunder.
4.1.5     Disposition of Collateral. No Grantor will sell, lease or otherwise
dispose of the Collateral owned by such Grantor except (i) prior to the
occurrence of a Default or Event of Default, dispositions specifically permitted
pursuant to Section 6.03 of the Credit Agreement, (ii) until such time following
the occurrence and during the continuance of a Default as such Grantor receives
a notice from the Administrative Agent instructing such Grantor to cease such
transactions, sales or leases of Inventory in the ordinary course of business,
and (iii) until such time as such Grantor receives a notice from the
Administrative Agent pursuant to Article VII, proceeds of Inventory and Accounts
collected in the ordinary course of business.
4.1.6     Liens. No Grantor will create, incur, or suffer to exist any Lien on
the Collateral owned by such Grantor except Liens permitted pursuant to Section
6.02 of the Credit Agreement, provided, that nothing herein shall be deemed to
constitute an agreement to subordinate any of the Liens of the Administrative
Agent under the Loan Documents to any Liens otherwise permitted under Section
6.02 of the Credit Agreement.
4.1.7     Change in Corporate Existence, Type or Jurisdiction of Organization,
Location, Name. Each Grantor will:
(i)
preserve its existence and corporate structure as in effect on the Restatement
Effective Date;

(ii)
not change its name or jurisdiction of organization;

(iii)
not maintain its place of business (if it has only one) or its chief executive
office (if it has more than one place of business) at a location other than a
location specified in Exhibit “A”; and

(iv)
not (i) have any Inventory, Equipment (other than mobile Equipment such as
laptop computers and PDAs that is in the possession of a Grantor’s employees or
agents) or Fixtures or proceeds or products thereof (other than Inventory and
proceeds thereof disposed of as



11

--------------------------------------------------------------------------------




permitted by Section 4.1.5) at a location other than a location specified in
Exhibit “A”, (ii) change its name or taxpayer identification number or (iii)
change its mailing address,
unless, in each such case, such Grantor shall have given the Administrative
Agent not less than thirty (30) days’ prior written notice of such event or
occurrence and the Administrative Agent shall have either (x) determined that
such event or occurrence will not adversely affect the validity, perfection or
priority of the Administrative Agent’s security interest in the Collateral, or
(y) taken such steps (with the cooperation of such Grantor to the extent
reasonably requested by the Administrative Agent) as are necessary or advisable
to properly maintain the validity, perfection and priority of the Administrative
Agent’s security interest in the Collateral owned by such Grantor.
4.1.8     Other Financing Statements. No Grantor will suffer to exist or
authorize the filing of any financing statement naming it as debtor covering all
or any portion of the Collateral owned by such Grantor, except any financing
statement authorized under Section 4.1.4 hereof. Each Grantor acknowledges that
it is not authorized to file any financing statement or amendment or termination
statement with respect to any financing statement filed in connection herewith
without the prior written consent of the Administrative Agent, subject to such
Grantor’s rights under Section 9-509(d)(2) of the UCC.
4.2.    Receivables.
4.2.1     Certain Agreements on Receivables. During the occurrence and
continuation of a Default, no Grantor will make or agree to make any discount,
credit, rebate or other reduction in the original amount owing on a Receivable
or accept in satisfaction of a Receivable less than the original amount thereof.
Prior to the occurrence and continuation of a Default, such Grantor may reduce
the amount of Accounts arising from the sale of Inventory or the rendering of
services in accordance with its present policies and in the ordinary course of
business and as otherwise permitted under the Credit Agreement.
4.2.2     Collection of Receivables. Except as otherwise provided in this
Security Agreement, each Grantor will collect and enforce, at such Grantor’s
sole expense, all amounts due or hereafter due to such Grantor under the
Receivables owned by such Grantor, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.
4.2.3     Delivery of Invoices. Each Grantor will deliver to the Administrative
Agent immediately upon its request after the occurrence and during the
continuance of a Default duplicate invoices with respect to each Account owned
by such Grantor bearing such language of assignment as the Administrative Agent
shall specify.
4.2.4     Disclosure of Counterclaims on Receivables. If (i) any discount,
credit or agreement to make a rebate or to otherwise reduce the amount owing on
a Receivable owned by such Grantor exists or (ii) if, to the knowledge of such
Grantor, any bona fide dispute, setoff, claim, counterclaim or defense exists or
has been asserted or threatened with respect to a Receivable, which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, such Grantor will disclose such fact to the
Administrative Agent in writing in connection with the inspection by the
Administrative Agent of any record of such Grantor relating to such Receivable
and in connection with any invoice or report furnished by such Grantor to the
Administrative Agent relating to such Receivable.


12

--------------------------------------------------------------------------------




4.2.5     Electronic Chattel Paper. Each Grantor shall take all steps reasonably
requested by the Administrative Agent to grant the Administrative Agent Control
of all electronic chattel paper in accordance with the UCC and all “transferable
records” as defined in each of the Uniform Electronic Transactions Act and the
Electronic Signatures in Global and National Commerce Act.
4.3.    Maintenance of Goods. Each Grantor will do all things necessary to
maintain, preserve, protect and keep the Inventory and the Equipment owned by
such Grantor in good repair, working order and saleable condition (ordinary wear
and tear excepted) and make all necessary and proper repairs, renewals and
replacements so that its business carried on in connection therewith may be
properly conducted at all times, except where the failure to do so, individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
4.4.    Instruments, Securities, Chattel Paper, Documents and Pledged Deposits.
Each Grantor will (i) upon the Administrative Agent’s request, deliver to the
Administrative Agent immediately upon execution of this Security Agreement the
originals of all Chattel Paper, Securities (to the extent certificated) and
Instruments constituting Collateral (if any then exist), (ii) hold in trust for
the Administrative Agent upon receipt and promptly thereafter deliver to the
Administrative Agent any Chattel Paper, Securities and Instruments constituting
Collateral, (iii) upon the designation of any Pledged Deposits (as set forth in
the definition thereof), deliver to the Administrative Agent such Pledged
Deposits which are evidenced by certificates included in the Collateral endorsed
in blank, marked with such legends and assigned as the Administrative Agent
shall specify, (iv) upon the Administrative Agent’s request, after the
occurrence and during the continuance of a Default, deliver to the
Administrative Agent (and thereafter hold in trust for the Administrative Agent
upon receipt and promptly deliver to the Administrative Agent) any Document
evidencing or constituting Collateral, and (v) upon the Administrative Agent's
request, deliver to the Administrative Agent a duly executed amendment to this
Security Agreement, in the form of Exhibit “I” hereto (the “Amendment”),
pursuant to which such Grantor will pledge such additional Collateral. Such
Grantor hereby authorizes the Administrative Agent to attach each Amendment to
this Security Agreement and agrees that all additional Collateral owned by it
set forth in such Amendments shall be considered to be part of the Collateral.
4.5.    Uncertificated Securities and Certain Other Investment Property. Each
Grantor will permit the Administrative Agent from time to time to cause the
appropriate issuers (and, if held with a securities intermediary, such
securities intermediary) of uncertificated securities or other types of
Investment Property not represented by certificates which are Collateral owned
by such Grantor to mark their books and records with the numbers and face
amounts of all such uncertificated securities or other types of Investment
Property not represented by certificates and all rollovers and replacements
therefor to reflect the Lien of the Administrative Agent granted pursuant to
this Security Agreement. To the extent requested by the Administrative Agent,
each Grantor will use all commercially reasonable efforts, with respect to
Investment Property constituting Collateral owned by such Grantor held with a
financial intermediary, to cause such financial intermediary to enter into a
control agreement with the Administrative Agent in form and substance reasonably
satisfactory to the Administrative Agent.
4.6.    Stock and Other Ownership Interests.
4.6.1     Changes in Capital Structure of Issuers. Except as permitted in the
Credit Agreement, no Grantor will (i) permit or suffer any issuer of privately
held corporate securities or other ownership interests in a corporation,
partnership, joint venture or limited liability company constituting Collateral
owned by such Grantor to dissolve, liquidate, retire any of its capital stock or
other Instruments or Securities evidencing ownership, reduce its capital or
merge or consolidate


13

--------------------------------------------------------------------------------




with any other entity, or (ii) vote any of the Instruments, Securities or other
Investment Property in favor of any of the foregoing except to the extent
permitted under Section 6.03 of the Credit Agreement.
4.6.2     Issuance of Additional Securities. No Grantor will permit or suffer
the issuer of privately held corporate securities or other ownership interests
in a corporation, partnership, joint venture or limited liability company
constituting Collateral to issue any such securities or other ownership
interests, any right to receive the same or any right to receive earnings,
except to such Grantor.
4.6.3     Registration of Pledged Securities and other Investment Property. Each
Grantor will permit any registrable Collateral owned by such Grantor to be
registered in the name of the Administrative Agent or its nominee at any time at
the option of the Required Lenders following the occurrence and during the
continuance of an Event of Default and without any further consent of such
Grantor.
4.6.4     Exercise of Rights in Pledged Securities and other Investment
Property. Each Grantor will permit the Administrative Agent or its nominee at
any time after the continuance of a Default, without notice, to exercise or
refrain from exercising any and all voting and other consensual rights
pertaining to the Collateral owned by such Grantor or any part thereof, and to
receive all dividends and interest in respect of such Collateral.
4.7.    Deposit Accounts. Each Grantor will (i) upon the Administrative Agent’s
request, use commercially reasonable efforts to cause each bank or other
financial institution in which it maintains (a) a Deposit Account to enter into
a control agreement with the Administrative Agent, in form and substance
satisfactory to the Administrative Agent in order to give the Administrative
Agent Control of the Deposit Account or (b) other deposits (general or special,
time or demand, provisional or final) to be notified of the security interest
granted to the Administrative Agent hereunder and use commercially reasonable
efforts to cause each such bank or other financial institution to acknowledge
such notification in writing and (ii) upon the Administrative Agent’s request
after the occurrence and during the continuance of a Default, deliver to each
such bank or other financial institution a letter, in form and substance
acceptable to the Administrative Agent, transferring ownership of the Deposit
Account to the Administrative Agent or transferring dominion and control over
each such other deposit to the Administrative Agent until such time as no
Default exists. In the case of deposits maintained with Lenders, the terms of
such letter shall be subject to the provisions of the Credit Agreement regarding
setoffs.
4.8.    Letter-of-Credit Rights. Each Grantor will, upon the Administrative
Agent’s request, use commercially reasonable efforts to cause each issuer of a
letter of credit, to consent to the assignment of proceeds of such letter of
credit in order to give the Administrative Agent Control of the Letter of Credit
Rights to such letter of credit.
4.9.    Federal, State or Municipal Claims. Each Grantor will notify the
Administrative Agent of any Collateral owned by such Grantor which constitutes a
claim against the United States government or any state or local government or
any instrumentality or agency thereof, the assignment of which claim is
restricted by federal, state or municipal law. Furthermore, each Grantor will
execute and deliver to the Administrative Agent such documents, agreements and
instruments, and will take such further actions (including, without limitation,
the taking of necessary actions under the Federal Assignment of Claims Act of
1940, as amended (31 U.S.C. § 3727 et seq. and 41 U.S.C. § 15 et seq.)), which
the Administrative Agent may, from time to time, reasonably request, to ensure
perfection and priority of the Liens hereunder in respect


14

--------------------------------------------------------------------------------




of Accounts and General Intangibles owing by any government or instrumentality
or agency thereof, all at the expense of the Borrowers.
4.10.    No Interference. Each Grantor agrees that it will not interfere with
any right, power and remedy of the Administrative Agent provided for in this
Security Agreement or now or hereafter existing at law or in equity or by
statute or otherwise, or the exercise or beginning of the exercise by the
Administrative Agent of any one or more of such rights, powers or remedies.
4.11.    Insurance. In the event any Collateral is located in any area that has
been designated by the Federal Emergency Management Agency as a “Special Flood
Hazard Area”, each Grantor shall purchase and maintain flood insurance on such
Collateral (including any personal property which is located on any real
property leased by such Grantor within a “Special Flood Hazard Area”). The
amount of flood insurance required by this Section shall be in an amount equal
to the lesser of the total Commitment or the total replacement cost value of the
improvements.
4.12.    Intellectual Property.
4.12.1     If, after the date hereof, any Grantor obtains rights to, including,
but not limited to filing and acceptance of a statement of use or an amendment
to allege use with the United States Patent and Trademark Office, or applies for
or seeks registration of, any new patentable invention, Trademark or Copyright
in addition to the Patents, Trademarks and Copyrights described in Part C of
Exhibit “B”, which are all of such Grantor’s (in the case of each Foreign
Grantor, such Grantor’s registered) Patents, Trademarks and Copyrights as of the
Restatement Effective Date, then such Grantor shall give the Administrative
Agent notice thereof, as part of each compliance certificate provided to the
Administrative Agent pursuant to the Credit Agreement. Each Grantor agrees
promptly upon request by the Administrative Agent to execute and deliver to the
Administrative Agent any supplement to this Security Agreement or any other
document reasonably requested by the Administrative Agent to evidence such
security interest in a form appropriate for recording in the applicable federal
office. Each Grantor also hereby authorizes the Administrative Agent to modify
this Security Agreement unilaterally (i) by amending Part C of Exhibit “B” to
include any future Patents, Trademarks and/or Copyrights of which the
Administrative Agent receives notification from such Grantor pursuant hereto and
(ii) by recording, in addition to and not in substitution for this Security
Agreement, a duplicate original of this Security Agreement containing in Part C
of Exhibit “B” a description of such future Patents, Trademarks and/or
Copyrights.
4.12.2     As of the Restatement Effective Date, no Grantor has any interest in,
or title to, any Copyrights, material Licenses, Patents or Trademarks that are
registered or the subject of an application for registration except as set forth
in Exhibit “B”. This Agreement is effective to create a valid and continuing
Lien on such Copyrights, Licenses, Patents and Trademarks and, upon filing of
the Confirmatory Grant of Security Interest in Copyrights with the United States
Copyright Office and filing of the Confirmatory Grant of Security Interest in
Patents and the Confirmatory Grant of Security Interest in Trademarks with the
United States Patent and Trademark Office, and the filing of appropriate
financing statements in the jurisdictions listed in Exhibit “E” hereto, all
action necessary or desirable to protect and perfect the security interest in,
to and on each Grantor’s Patents, Trademarks or Copyrights has been taken and
such perfected security interest is enforceable as such as against any and all
creditors of and purchasers from any Grantor. No Grantor has any interest in any
Copyright that is material and necessary in connection with the operation of
such Grantor’s business, except for those Copyrights identified in Exhibit “B”
attached hereto which have been registered with the United States Copyright
Office.


15

--------------------------------------------------------------------------------




4.13.    Commercial Tort Claims. If, after the date hereof, any Grantor
identifies the existence of a Commercial Tort Claim belonging to such Grantor
that has arisen in the course of such Grantor’s business in addition to the
Commercial Tort Claims described in Exhibit “F”, which are all of such Grantor’s
Commercial Tort Claims as of the Restatement Effective Date, then such Grantor
shall give the Administrative Agent prompt notice thereof, but in any event not
less frequently than quarterly. Each Grantor agrees promptly upon request by the
Administrative Agent to execute and deliver to the Administrative Agent any
supplement to this Security Agreement or any other document reasonably requested
by the Administrative Agent to evidence the grant of a security interest therein
in favor of the Administrative Agent.
4.14.    Updating of Exhibits to Security Agreement. The Company will provide to
the Administrative Agent, concurrently with the delivery of the certificate of a
Financial Officer of the Company, as required by Section 5.01(c) of the Credit
Agreement, updated versions of the Exhibits to this Security Agreement (provided
that if there have been no changes to any such Exhibits since the previous
updating thereof required hereby, the Company shall indicate that there has been
“no change” to the applicable Exhibit(s)).
ARTICLE V
DEFAULT
5.1.    The occurrence of any one or more of the following events shall
constitute a Default:
5.1.1     Any representation or warranty made by or on behalf of any Grantor
under or in connection with this Security Agreement shall be materially false as
of the date on which made.
5.1.2     The breach by any Grantor of any of the terms or provisions of Article
IV or Article VII.
5.1.3     The breach by any Grantor (other than a breach which constitutes a
Default under Section 5.1.1 or 5.1.2 hereof) of any of the terms or provisions
of this Security Agreement which is not remedied within ten (10) days after the
giving of written notice to such Grantor by the Administrative Agent.
5.1.4     Any material portion of the Collateral shall be transferred or
otherwise disposed of, either voluntarily or involuntarily, in any manner not
permitted by Section 4.1.5 or 8.8 hereof or shall be lost, stolen, damaged or
destroyed.
5.1.5     The occurrence of any “Event of Default” under, and as defined in, the
Credit Agreement.
5.2.    Remedies.
5.2.1     Upon the occurrence and during the continuance of a Default, the
Administrative Agent may, and at the direction of the Required Lenders shall,
exercise any or all of the following rights and remedies to the extent not
prohibited by applicable law:
(i)
Those rights and remedies provided in this Security Agreement, the Credit
Agreement, or any other Loan Document, provided that this clause (i) shall not
be understood to limit any



16

--------------------------------------------------------------------------------




rights or remedies available to the Administrative Agent and the Secured Parties
prior to a Default.
(ii)
Those rights and remedies available to a secured party under the UCC (whether or
not the UCC applies to the affected Collateral) or under any other applicable
law (including, without limitation, any law governing the exercise of a bank’s
right of setoff or bankers’ lien) when a debtor is in default under a security
agreement.

(iii)
Give notice of sole control or any other instruction under any Deposit Account
Control Agreement or other control agreement with any securities intermediary
and take any action therein with respect to such Collateral.

(iv)
Without notice (except as specifically provided in Section 8.1 hereof or
elsewhere herein, demand or advertisement of any kind to any Grantor or any
other Person) enter the premises of any Grantor where any Collateral is located
(through self-help and without judicial process) to collect, receive, assemble,
process, appropriate, sell, lease, assign, grant an option or options to
purchase or otherwise dispose of, deliver, or realize upon, the Collateral or
any part thereof in one or more parcels at public or private sale or sales
(which sales may be adjourned or continued from time to time with or without
notice and may take place at any Grantor’s premises of elsewhere), for cash, on
credit or for future delivery without assumption of any credit risk, and upon
such other terms as the Administrative Agent may deem commercially reasonable.

(v)
Concurrently with written notice to the applicable Grantor, transfer and
register in its name or in the name of its nominee the whole or any part of the
Pledged Collateral, to exchange certificates or instruments representing or
evidencing Pledged Collateral for certificates or instruments of smaller or
larger denominations, to exercise the voting and all other rights as a holder
with respect thereto, to collect and receive all cash dividends, interest,
principal and other distributions made thereon and to otherwise act with respect
to the Pledged Collateral as though the Administrative Agent was the outright
owner thereof.

5.2.2     The Administrative Agent, on behalf of the Secured Parties, may comply
with any applicable state or federal law requirements in connection with a
disposition of the Collateral, and such compliance will not be considered to
adversely affect the commercial reasonableness of any sale of the Collateral.
5.2.3     The Administrative Agent shall have the right upon any such public
sale or sales and, to the extent permitted by law, upon any such private sale or
sales, to purchase for the benefit of the Administrative Agent and the other
Secured Parties, the whole or any part of the Collateral so sold, free of any
right of equity redemption, which equity redemption the Grantor hereby expressly
releases.
5.2.4     Until the Administrative Agent is able to effect a sale, lease, or
other disposition of Collateral, the Administrative Agent shall have the right
to hold or use Collateral, or any part thereof, to the extent that it deems
appropriate for the purpose of preserving Collateral or its value. The
Administrative Agent may, if it so elects, seek the appointment of a receiver or
keeper to take possession of Collateral and to enforce any of the Administrative
Agent’s remedies (for the benefit of the Administrative Agent and other Secured
Parties), with respect to such appointment without prior notice or hearing as to
such appointment except as required by applicable law.


17

--------------------------------------------------------------------------------




5.2.5     If, after the Credit Agreement has terminated by its terms and all of
the Secured Obligations (other than Unliquidated Obligations) have been paid in
full, there remain outstanding Swap Obligations or Banking Services Obligations,
the Required Lenders may exercise the remedies provided in this Section 5.2 upon
the occurrence and during the continuance of any event which would allow or
require the termination or acceleration of any Swap Obligations or Banking
Services Obligations.
5.2.6     Notwithstanding the foregoing, neither the Administrative Agent nor
any other Secured Party shall be required to (i) make any demand upon, or pursue
or exhaust any of their rights or remedies against, any Grantor, any other
obligor, guarantor, pledgor or any other Person with respect to the payment of
the Secured Obligations or to pursue or exhaust any of their rights or remedies
with respect to any Collateral therefor or any direct or indirect guarantee
thereof, (ii) marshal the Collateral or any guarantee of the Secured Obligations
or to resort to the Collateral or any such guarantee in any particular order, or
(iii) effect a public sale of any Collateral.
5.2.7     Each Grantor recognizes that the Administrative Agent may be unable to
effect a public sale of any or all the Pledged Collateral and may be compelled
to resort to one or more private sales thereof in accordance with Section 5.2.1
above. Each Grantor also acknowledges that any private sale may result in prices
and other terms less favorable to the seller than if such sale were a public
sale and, notwithstanding such circumstances, agrees that any such private sale
shall not be deemed to have been made in a commercially unreasonable manner
solely by virtue of such sale being private. The Administrative Agent shall be
under no obligation to delay a sale of any of the Pledged Collateral for the
period of time necessary to permit any Grantor or the issuer of the Pledged
Collateral to register such securities for public sale under the Securities Act
of 1933, as amended, or under applicable state securities laws, even if the
applicable Grantor and the issuer would agree to do so.
5.3.    Grantors’ Obligations Upon Default. Upon the request of the
Administrative Agent after the occurrence and during the continuance of a
Default, each Grantor will:
5.3.1     Assembly of Collateral. Assemble and make available to the
Administrative Agent the Collateral and all books and records relating thereto
at any place or places reasonably specified by the Administrative Agent that is
reasonably convenient to the Administrative Agent and the Grantor.
5.3.2     Secured Party Access. Permit the Administrative Agent, by the
Administrative Agent’s representatives and agents, to enter, occupy and use any
premises where all or any part of the Collateral, or the books and records
relating thereto, or both, are located, to take possession of all or any part of
the Collateral, or the books and records relating thereto, or both, to remove
all or any part of the Collateral, or the books and records relating thereto, or
both, and to conduct sales of the Collateral, without any obligation to pay the
Grantor for such use and occupancy.
5.4.    License. The Administrative Agent is hereby granted a license or other
right to use, following the occurrence and during the continuance of a Default,
without charge, each Grantor’s labels, patents, copyrights, rights of use of any
name, trade secrets, trade names, trademarks, service marks, customer lists and
advertising matter, or any property of a similar nature, as it pertains to the
Collateral, in completing production of, advertising for sale, and selling any
Collateral, and, following the occurrence and during the continuance of a
Default, such Grantor’s rights under all licenses and all franchise agreements
shall inure to the Administrative Agent’s benefit. In addition, each Grantor
hereby irrevocably agrees that the


18

--------------------------------------------------------------------------------




Administrative Agent may, following the occurrence and during the continuance of
a Default, sell any of such Grantor’s Inventory directly to any person,
including without limitation persons who have previously purchased such
Grantor’s Inventory from such Grantor and in connection with any such sale or
other enforcement of the Administrative Agent’s rights under this Security
Agreement, may sell Inventory which bears any trademark owned by or licensed to
such Grantor and any Inventory that is covered by any copyright owned by or
licensed to such Grantor and the Administrative Agent may (but shall have no
obligation to) finish any work in process and affix any trademark owned by or
licensed to such Grantor and sell such Inventory as provided herein.
ARTICLE VI
WAIVERS, AMENDMENTS AND REMEDIES
No delay or omission of the Administrative Agent or any Secured Party to
exercise any right or remedy granted under this Security Agreement shall impair
such right or remedy or be construed to be a waiver of any Default or Event of
Default or an acquiescence therein, and any single or partial exercise of any
such right or remedy shall not preclude any other or further exercise thereof or
the exercise of any other right or remedy. No waiver, amendment or other
variation of the terms, conditions or provisions of this Security Agreement
whatsoever shall be valid unless in writing signed by the Administrative Agent
and each Grantor, and then only to the extent in such writing specifically set
forth, provided that the addition of any Subsidiary as a Grantor hereunder by
execution of a Security Agreement Supplement in the form of Annex I (with such
modifications as shall be acceptable to the Administrative Agent) shall not
require receipt of any consent from or execution of any documentation by any
other Grantor party hereto. All rights and remedies contained in this Security
Agreement or by law afforded shall be cumulative and all shall be available to
the Administrative Agent and the Secured Parties until the Secured Obligations
have been paid in full.
ARTICLE VII
PROCEEDS; COLLECTION OF RECEIVABLES
7.1.    Lockboxes. Upon request of the Administrative Agent after the occurrence
and during the continuance of a Default, each Grantor shall execute and deliver
to the Administrative Agent irrevocable lockbox agreements in the form provided
by or otherwise acceptable to the Administrative Agent, and such Grantor shall
use commercially reasonable efforts to cause such agreements to be accompanied
by an acknowledgment by the bank where the lockbox is located of the Lien of the
Administrative Agent granted hereunder and of irrevocable instructions to wire
all amounts collected therein to a special collateral account at the
Administrative Agent.
7.2.    Collection of Receivables. The Administrative Agent may at any time
after the occurrence and during the continuance of a Default, by giving each
Grantor written notice, elect to require that the Receivables be paid directly
to the Administrative Agent for the benefit of the Secured Parties. In such
event, each Grantor shall, and shall permit the Administrative Agent to,
promptly notify the account debtors or obligors under the Receivables owned by
such Grantor of the Administrative Agent’s interest therein and direct such
account debtors or obligors to make payment of all amounts then or thereafter
due under such Receivables directly to the Administrative Agent. Upon receipt of
any such notice from the Administrative Agent, each Grantor shall thereafter
hold in trust for the Administrative Agent, on behalf of the Secured Parties,
all amounts and proceeds received by it with respect to the Receivables and
Other Collateral and promptly and at all times thereafter deliver to the
Administrative Agent all such amounts and proceeds in the same form as so
received, whether by cash, check, draft or otherwise, with any necessary
endorsements.


19

--------------------------------------------------------------------------------




The Administrative Agent shall hold and apply funds so received as provided by
the terms of Sections 7.3 and 7.4 hereof.
7.3.    Special Collateral Account. The Administrative Agent may require all
cash proceeds of the Collateral to be deposited in a special non-interest
bearing cash collateral account with the Administrative Agent and held there as
security for the Secured Obligations. No Grantor shall have any control
whatsoever over such cash collateral account. If no Default has occurred and is
continuing, the Administrative Agent shall promptly deposit the collected
balances in such cash collateral account into the applicable Grantor’s general
operating account with the Administrative Agent. If any Default has occurred and
is continuing, the Administrative Agent may (and shall, at the direction of the
Required Lenders), from time to time, apply the collected balances in such cash
collateral account to the payment of the Secured Obligations.
7.4.    Application of Proceeds. After the occurrence and during the continuance
of a Default, the proceeds of the Collateral shall be applied by the
Administrative Agent to payment of the Secured Obligations as provided under
Section 2.18 of the Credit Agreement.
ARTICLE VIII
GENERAL PROVISIONS
8.1.    Notice of Disposition of Collateral; Condition of Collateral. Each
Grantor hereby waives notice of the time and place of any public sale or the
time after which any private sale or other disposition of all or any part of the
Collateral may be made. To the extent such notice may not be waived under
applicable law, any notice made shall be deemed reasonable if sent to the
Company, addressed as set forth in Article IX, at least ten (10) days prior to
(i) the date of any such public sale or (ii) the time after which any such
private sale or other disposition may be made. The Administrative Agent shall
have no obligation to clean-up or otherwise prepare the Collateral for sale. To
the maximum extent permitted by applicable law, each Grantor waives all claims,
damages, and demands against the Administrative Agent or any other Secured Party
arising out of the repossession, retention or sale of the Collateral, except
such as arise solely out of the gross negligence or willful misconduct of the
Administrative Agent or such other Secured Party as finally determined by a
court of competent jurisdiction. To the extent it may lawfully do so, each
Grantor absolutely and irrevocably waives and relinquishes the benefit and
advantage of, and covenants not to assert against the Administrative Agent or
any other Secured Party, any valuation, stay, appraisal, extension, moratorium,
redemption or similar laws and any and all rights or defenses it may have as a
surety now or hereafter existing which, but for this provision, might be
applicable to the sale of any Collateral made under the judgment, order or
decree of any court, or privately under the power of sale conferred by this
Security Agreement, or otherwise. Except as otherwise specifically provided
herein, each Grantor hereby waives presentment, demand, protest or any notice
(to the maximum extent permitted by applicable law) of any kind in connection
with this Security Agreement or any Collateral.
8.2.    Limitation on Administrative Agent’s and other Secured Parties’ Duty
with Respect to the Collateral. The Administrative Agent shall have no
obligation to clean-up or otherwise prepare the Collateral for sale. The
Administrative Agent and each other Secured Party shall use reasonable care with
respect to the Collateral in its possession or under its control. Neither the
Administrative Agent nor any other Secured Party shall have any other duty as to
any Collateral in its possession or control or in the possession or control of
any agent or nominee of the Administrative Agent or such other Secured Party, or
any income thereon or as to the preservation of rights against prior parties or
any other rights pertaining thereto. To the extent that applicable law imposes
duties on the Administrative Agent to exercise remedies in a commercially
reasonable manner, each Grantor acknowledges and agrees that it is commercially
reasonable for the Administrative


20

--------------------------------------------------------------------------------




Agent (i) to fail to incur expenses deemed significant by the Administrative
Agent to prepare Collateral for disposition or otherwise to transform raw
material or work in process into finished goods or other finished products for
disposition, (ii) to fail to obtain third party consents for access to
Collateral to be disposed of, or to obtain or, if not required by other law, to
fail to obtain governmental or third party consents for the collection or
disposition of Collateral to be collected or disposed of, (iii) to fail to
exercise collection remedies against account debtors or other Persons obligated
on Collateral or to remove Liens on or any adverse claims against Collateral,
(iv) to exercise collection remedies against account debtors and other Persons
obligated on Collateral directly or through the use of collection agencies and
other collection specialists, (v) to advertise dispositions of Collateral
through publications or media of general circulation, whether or not the
Collateral is of a specialized nature, (vi) to contact other Persons, whether or
not in the same business as such Grantor, for expressions of interest in
acquiring all or any portion of such Collateral, (vii) to hire one or more
professional auctioneers to assist in the disposition of Collateral, whether or
not the Collateral is of a specialized nature, (viii) to dispose of Collateral
by utilizing internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capacity of doing so, or
that match buyers and sellers of assets, (ix) to dispose of assets in wholesale
rather than retail markets, (x) to disclaim disposition warranties, such as
title, possession or quiet enjoyment, (xi) to purchase insurance or credit
enhancements to insure the Administrative Agent against risks of loss,
collection or disposition of Collateral or to provide to the Administrative
Agent a guaranteed return from the collection or disposition of Collateral, or
(xii) to the extent deemed appropriate by the Administrative Agent, to obtain
the services of other brokers, investment bankers, consultants and other
professionals to assist the Administrative Agent in the collection or
disposition of any of the Collateral. Each Grantor acknowledges that the purpose
of this Section 8.2 is to provide non-exhaustive indications of what actions or
omissions by the Administrative Agent would be commercially reasonable in the
Administrative Agent’s exercise of remedies against the Collateral and that
other actions or omissions by the Administrative Agent shall not be deemed
commercially unreasonable solely on account of not being indicated in this
Section 8.2. Without limitation upon the foregoing, nothing contained in this
Section 8.2 shall be construed to grant any rights to any Grantor or to impose
any duties on the Administrative Agent that would not have been granted or
imposed by this Security Agreement or by applicable law in the absence of this
Section 8.2.
8.3.    Compromises and Collection of Collateral. Each Grantor and the
Administrative Agent recognize that setoffs, counterclaims, defenses and other
claims may be asserted by obligors with respect to certain of the Receivables,
that certain of the Receivables may be or become uncollectible in whole or in
part and that the expense and probability of success in litigating a disputed
Receivable may exceed the amount that reasonably may be expected to be recovered
with respect to a Receivable. In view of the foregoing, each Grantor agrees that
the Administrative Agent may at any time and from time to time, if a Default has
occurred and is continuing, compromise with the obligor on any Receivable,
accept in full payment of any Receivable such amount as the Administrative Agent
in its sole discretion shall determine or abandon any Receivable, and any such
action by the Administrative Agent shall be commercially reasonable so long as
the Administrative Agent acts in good faith based on information known to it at
the time it takes any such action.
8.4.    Secured Party Performance of Grantor’s Obligations. Without having any
obligation to do so, the Administrative Agent may perform or pay any obligation
which any Grantor has agreed to perform or pay in this Security Agreement but
has failed to do so when required hereunder and such Grantor shall reimburse the
Administrative Agent for any reasonable amounts paid by the Administrative Agent
pursuant to this Section 8.4. Each Grantor’s obligation to reimburse the
Administrative Agent pursuant to the preceding sentence shall be a Secured
Obligation payable on demand.


21

--------------------------------------------------------------------------------




8.5.    Authorization for Secured Party to Take Certain Action. Each Grantor
irrevocably authorizes the Administrative Agent at any time and from time to
time in the sole discretion of the Administrative Agent and appoints the
Administrative Agent as its attorney in fact (i) to execute on behalf of such
Grantor as debtor and to file financing statements necessary or desirable in the
Administrative Agent’s sole discretion to perfect and to maintain the perfection
and priority of the Administrative Agent’s security interest in the Collateral,
(ii) to indorse and collect any cash proceeds of the Collateral, (iii) to file a
carbon, photographic or other reproduction of this Security Agreement or any
financing statement with respect to the Collateral as a financing statement and
to file any other financing statement or amendment of a financing statement
(which does not add new collateral or add a debtor) in such offices as the
Administrative Agent in its sole discretion deems necessary or desirable to
perfect and to maintain the perfection and priority of the Administrative
Agent’s security interest in the Collateral, (iv) to contact and enter into one
or more agreements with the issuers of uncertificated securities which are
Collateral owned by such Grantor and which are Securities or with financial
intermediaries holding other Investment Property as may be necessary or
advisable to give the Administrative Agent Control over such Securities or other
Investment Property, (v) subject to the terms of Section 4.1.5 hereof, to
enforce payment of the Instruments, Accounts and Receivables in the name of the
Administrative Agent or such Grantor, (vi) to apply the proceeds of any
Collateral received by the Administrative Agent to the Secured Obligations as
provided in Article VII and (vii) subject to the terms of Section 8.4 hereof, to
discharge past due taxes, assessments, charges, fees or Liens on the Collateral
(except for such Liens as are specifically permitted hereunder or under any
other Loan Document), and each Grantor agrees to reimburse the Administrative
Agent on demand for any reasonable payment made or any reasonable expense
incurred by the Administrative Agent in connection therewith, provided that this
authorization shall not relieve any Grantor of any of its obligations under this
Security Agreement or under the Credit Agreement.
8.6.    Specific Performance of Certain Covenants. Each Grantor acknowledges and
agrees that a breach of any of the covenants contained in Sections 4.1.5, 4.1.6,
4.4, 5.3, or 8.8 or in Article VII hereof may cause irreparable injury to the
Administrative Agent and the Secured Parties, that the Administrative Agent and
Secured Parties may have no adequate remedy at law in respect of such breaches
and therefore agrees, without limiting the right of the Administrative Agent or
the Secured Parties to seek and obtain specific performance of other obligations
of the Grantors contained in this Security Agreement, that the covenants of the
Grantors contained in the Sections referred to in this Section 8.6 shall be
specifically enforceable against the Grantors.
8.7.    Use and Possession of Certain Premises. Upon the occurrence and during
the continuance of a Default, the Administrative Agent shall be entitled to
occupy and use any premises owned or leased by the Grantors where any of the
Collateral or any records relating to the Collateral are located until the
Secured Obligations (other than Unliquidated Obligations) are paid or the
Collateral is removed therefrom, whichever first occurs, without any obligation
to pay any Grantor for such use and occupancy.
8.8.    Dispositions Not Authorized. No Grantor is authorized to sell or
otherwise dispose of the Collateral except as set forth in Section 4.1.5 hereof
and notwithstanding any course of dealing between any Grantor and the
Administrative Agent or other conduct of the Administrative Agent, no
authorization to sell or otherwise dispose of the Collateral (except as set
forth in Section 4.1.5 hereof) shall be binding upon the Administrative Agent or
the Secured Parties unless such authorization is in writing signed by the
Administrative Agent with the consent or at the direction of the Required
Lenders.
8.9.    Reinstatement. This Security Agreement shall remain in full force and
effect and continue to be effective should any petition be filed by or against
any Grantor for liquidation or reorganization, should any Grantor become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver or trustee be appointed for all or any significant part of any
Grantor’s assets, and shall continue


22

--------------------------------------------------------------------------------




to be effective or be reinstated, as the case may be, if at any time payment and
performance of the Secured Obligations, or any part thereof, is, pursuant to
applicable law, rescinded or reduced in amount, or must otherwise be restored or
returned by any obligee of the Secured Obligations, whether as a “voidable
preference,” “fraudulent conveyance,” or otherwise, all as though such payment
or performance had not been made. In the event that any payment, or any part
thereof, is rescinded, reduced, restored or returned, the Secured Obligations
shall be reinstated and deemed reduced only by such amount paid and not so
rescinded, reduced, restored or returned.
8.10.    Benefit of Agreement. The terms and provisions of this Security
Agreement shall be binding upon and inure to the benefit of the Grantors, the
Administrative Agent and the Secured Parties and their respective successors and
assigns (including all persons who become bound as a debtor to this Security
Agreement), except that the Grantors shall not have the right to assign their
rights or delegate their obligations under this Security Agreement or any
interest herein, without the prior written consent of the Administrative Agent.
No sales of participations, assignments, transfers, or other dispositions of any
agreement governing the Secured Obligations or any portion thereof or interest
therein shall in any manner impair the Lien granted to the Administrative Agent,
for the benefit of the Administrative Agent and the other Secured Parties,
hereunder.
8.11.    Survival of Representations. All representations and warranties of the
Grantors contained in this Security Agreement shall survive the execution and
delivery of this Security Agreement.
8.12.    Taxes and Expenses. Any taxes (including income taxes) payable or ruled
payable by a Federal or State authority in respect of this Security Agreement
shall be paid by the Grantors, together with interest and penalties, if any. The
Grantors shall reimburse the Administrative Agent for any and all reasonable
out-of-pocket expenses and internal charges (including reasonable and documented
attorneys’, auditors’ and accountants’ fees and reasonable time charges of
attorneys, paralegals, auditors and accountants who may be employees of the
Administrative Agent) paid or incurred by the Administrative Agent in connection
with the preparation, execution, delivery, administration, collection and
enforcement of this Security Agreement and in the audit, analysis,
administration, collection, preservation or sale of the Collateral (including
the expenses and charges associated with any periodic or special audit of the
Collateral). Any and all costs and expenses incurred by the Grantors in the
performance of actions required pursuant to the terms hereof shall be borne
solely by the Grantors.
8.13.    Headings. The title of and section headings in this Security Agreement
are for convenience of reference only, and shall not govern the interpretation
of any of the terms and provisions of this Security Agreement.
8.14.    Termination. This Security Agreement shall continue in effect
(notwithstanding the fact that from time to time there may be no Secured
Obligations outstanding) until (i) any and all commitments to extend credit
under the Loan Documents have terminated, and the Credit Agreement has
terminated pursuant to its express terms and (ii) all of the Secured Obligations
(other than Unliquidated Obligations) have been indefeasibly paid in cash and
performed in full (or with respect to any outstanding Letters of Credit, a cash
deposit or backup Letter of Credit has been delivered to the Administrative
Agent as required by the Credit Agreement) and no commitments of the
Administrative Agent or the Secured Parties which would give rise to any
Obligations are outstanding.
8.15.    Entire Agreement. This Security Agreement embodies the entire agreement
and understanding between the Grantors and the Administrative Agent relating to
the Collateral and supersedes


23

--------------------------------------------------------------------------------




all prior agreements and understandings among the Grantors and the
Administrative Agent relating to the Collateral.
8.16.    Governing Law; Jurisdiction; Waiver of Jury Trial.
8.16.1     THIS SECURITY AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK.
8.16.2     Each Grantor hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the Supreme Court
of the State of New York sitting in the Borough of Manhattan and of the United
States District Court of the Southern District of New York sitting in the
Borough of Manhattan, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Security Agreement or any other
Loan Document, or for recognition or enforcement of any judgment, and each
Grantor hereby irrevocably and unconditionally agrees that all claims in respect
of any such action or proceeding may be heard and determined in such New York
State or, to the extent permitted by law, in such Federal court. Each Grantor
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Security Agreement or any
other Loan Document shall affect any right that the Administrative Agent, any
Issuing Bank or any Lender may otherwise have to bring any action or proceeding
relating to this Security Agreement or any other Loan Document against any
Grantor or its properties in the courts of any jurisdiction.
8.16.3     Each Grantor hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Security Agreement or any other Loan Document
in any court referred to in Section 8.16.2. Each Grantor hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
8.16.4     Each Grantor hereby irrevocably designates, appoints and empowers the
service of process agent, with offices on the date hereof at 111 Eighth Avenue,
New York, New York 10011, as its designee, appointee and agent to receive,
accept and acknowledge for and on its behalf, and in respect of its property,
service of any and all legal process, summons, notices and documents which may
be served in any such action or proceeding. If for any reason such designee,
appointee and agent shall cease to be available to act as such, the Company and
each other Borrower agree to designate a new designee, appointee and agent in
New York City on the terms and for the purposes of this provision reasonably
satisfactory to the Administrative Agent under this Security Agreement. Each
Grantor irrevocably waives, to the fullest extent permitted by law, all claim of
error by reason of any such service in such manner and agrees that such service
shall be deemed in every respect effective service of process upon such Grantor
in any such suit, action or proceeding and shall, to the fullest extent
permitted by law, be taken and held to be valid and personal service upon and
personal delivery to such Grantor. Nothing herein will affect the right of any
party hereto to serve process in any other manner permitted by law.
8.16.5     WAIVER OF JURY TRIAL. EACH GRANTOR HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
SECURITY AGREEMENT OR


24

--------------------------------------------------------------------------------




ANY OTHER LOAN DOCUMENT (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).
EACH GRANTOR (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER GRANTOR HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER GRANTOR
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER GRANTORS HAVE BEEN INDUCED TO ENTER INTO
THIS SECURITY AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
8.17.    Indemnity. Each Grantor hereby agrees, jointly with the other Grantors
and severally, to indemnify the Administrative Agent and the Secured Parties
(collectively, the “Indemnified Persons”), and their respective successors,
assigns, agents and employees, from and against any and all liabilities,
damages, penalties, suits, costs, and expenses of any kind and nature
(including, without limitation, all expenses of litigation or preparation
therefor whether or not the Administrative Agent or any Secured Party is a party
thereto) imposed on, incurred by or asserted against the Administrative Agent or
the Secured Parties, or their respective successors, assigns, agents and
employees, in any way relating to or arising out of this Security Agreement or
any other Loan Document, or the manufacture, purchase, acceptance, rejection,
ownership, delivery, lease, possession, use, operation, condition, sale, return
or other disposition of any Collateral (including, without limitation, latent
and other defects, whether or not discoverable by the Administrative Agent or
the Secured Parties or any Grantor, and any claim for patent, trademark or
copyright infringement); provided that such indemnity shall not, as to any
Indemnified Person, be available to the extent that such liabilities, damages,
penalties, suits, costs or expenses are determined by a court of competent
jurisdiction by final and non-appealable judgment to have resulted from the
gross negligence or willful misconduct of such Indemnified Person.
8.18.    Subordination of Intercompany Indebtedness. Each Grantor agrees that
any and all claims of such Grantor against any other Grantor (each an “Obligor”)
with respect to any “Intercompany Indebtedness” (as hereinafter defined), any
endorser, obligor or any other guarantor of all or any part of the Secured
Obligations, or against any of its properties shall be subordinate and subject
in right of payment to the prior payment, in full and in cash, of all Secured
Obligations (other than Unliquidated Obligations), provided that, and not in
contravention of the foregoing, so long as no Default or Event of Default has
occurred and is continuing, such Grantor may make loans to and receive payments
in the ordinary course of business with respect to such Intercompany
Indebtedness from each such Obligor to the extent not prohibited by the terms of
this Security Agreement and the other Loan Documents. Notwithstanding any right
of any Grantor to ask, demand, sue for, take or receive any payment from any
Obligor, all rights, liens and security interests of such Grantor, whether now
or hereafter arising and howsoever existing, in any assets of any other Obligor
shall be and are subordinated to the rights of the Secured Parties and the
Administrative Agent in those assets. No Grantor shall have any right to
possession of any such asset or to foreclose upon any such asset, whether by
judicial action or otherwise, unless and until this Security Agreement has
terminated in accordance with Section 8.14. If all or any part of the assets of
any Obligor, or the proceeds thereof, are subject to any distribution, division
or application to the creditors of such Obligor, whether partial or complete,
voluntary or involuntary, and whether by reason of liquidation, bankruptcy,
arrangement, receivership, assignment for the benefit of creditors or any other
action or proceeding, or if the business of any such Obligor is dissolved or if
substantially all of the assets of any such Obligor are sold, then, and in any
such event (such events being herein referred to as an “Insolvency Event”), any
payment or distribution of any kind or character, either in cash, securities or
other property, which shall be payable or deliverable upon or with respect to
any indebtedness of any Obligor to any Grantor (“Intercompany Indebtedness”)
shall be paid or delivered directly to the Administrative Agent for application
on any of the Secured Obligations, due or


25

--------------------------------------------------------------------------------




to become due, in accordance with Article VII, until such Secured Obligations
(other than Unliquidated Obligations) shall have first been fully paid and
satisfied (in cash). Should any payment, distribution, security or instrument or
proceeds thereof be received by the applicable Grantor upon or with respect to
the Intercompany Indebtedness after any Insolvency Event and prior to the
termination of this Security Agreement in accordance with Section 8.14, such
Grantor shall receive and hold the same in trust, as trustee, for the benefit of
the Secured Parties and shall forthwith deliver the same to the Administrative
Agent, for the benefit of the Secured Parties, in precisely the form received
(except for the endorsement or assignment of the Grantor where necessary), for
application to any of the Secured Obligations, due or not due, in accordance
with Article VII, and, until so delivered, the same shall be held in trust by
the Grantor as the property of the Secured Parties. If any such Grantor fails to
make any such required endorsement or assignment to the Administrative Agent,
the Administrative Agent or any of its officers or employees is irrevocably
authorized to make the same. Each Grantor agrees that until the termination of
this Security Agreement in accordance with Section 8.14, no Grantor will assign
or transfer to any Person (other than the Administrative Agent or any Borrower
or another Grantor) any claim any such Grantor has or may have against any
Obligor.
8.19.    Severability. Any provision in this Security Agreement that is held to
be inoperative, unenforceable, or invalid in any jurisdiction shall, as to that
jurisdiction, be inoperative, unenforceable, or invalid without affecting the
remaining provisions in that jurisdiction or the operation, enforceability, or
validity of that provision in any other jurisdiction, and to this end the
provisions of this Security Agreement are declared to be severable.
8.20.    Counterparts. This Security Agreement may be executed in counterparts
(and by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Security Agreement by telecopy, e-mailed .pdf or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Security Agreement. The
words “execution,” “signed,” “signature,” “delivery,” and words of like import
in or relating to any document to be signed in connection with this Security
Agreement and the transactions contemplated hereby shall be deemed to include
Electronic Signatures, deliveries or the keeping of records in electronic form,
each of which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.
ARTICLE IX
NOTICES
9.1.    Sending Notices. Any notice required or permitted to be given under this
Security Agreement shall be sent (and deemed received) in the manner and to the
addresses set forth in Section 9.01 of the Credit Agreement. Any notice
delivered to the Company shall be deemed to have been delivered to all of the
Grantors.
9.2.    Change in Address for Notices. Each of the Grantors, the Administrative
Agent and the Lenders may change the address for service of notice upon it by a
notice in writing to the other parties in accordance with Section 9.01 of the
Credit Agreement.
ARTICLE X


26

--------------------------------------------------------------------------------




THE ADMINISTRATIVE AGENT
JPMorgan Chase Bank, N.A. has been appointed Administrative Agent for the
Secured Parties hereunder pursuant to Article VIII of the Credit Agreement. It
is expressly understood and agreed by the parties to this Security Agreement
that any authority conferred upon the Administrative Agent hereunder is subject
to the terms of the delegation of authority made by the Secured Parties to the
Administrative Agent pursuant to the Credit Agreement, and that the
Administrative Agent has agreed to act (and any successor Administrative Agent
shall act) as such hereunder only on the express conditions contained in such
Article VIII. Any successor Administrative Agent appointed pursuant to Article
VIII of the Credit Agreement shall be entitled to all the rights, interests and
benefits of the Administrative Agent hereunder.
ARTICLE XI
LIMITATION ON CERTAIN SECURED OBLIGATIONS


No security interest pledged, assigned or granted by any Grantor hereunder or
under any other Loan Document to the Administrative Agent, on behalf of and for
the benefit of the Secured Parties, shall secure, or be deemed to secure, the
payment or performance of any Swap Obligations if such Grantor is not an ECP, to
the extent that the pledge, assignment or grant of such security interest by
such Grantor would violate the ECP Rules or any other applicable law or
regulation. This paragraph shall not affect any Secured Obligations secured by a
Grantor other than Swap Obligations, nor shall it affect the Secured Obligations
secured by any Grantor who qualifies as an ECP.
ARTICLE XII
SWISS PROVISIONS
12.1.    Definitions. For purposes of this Article XII, the term “Swiss Federal
Withholding Tax” (Verrechnungssteuer) means any Taxes levied pursuant to Swiss
Federal Act on Withholding Tax (Bundesgesetz über die Verrechnungssteuer vbm 13.
Oktober 1965, SR 642.21), as amended from time to time.
12.2.    Limitations for Cimpress Schweiz GmbH.If and to the extent that the
fulfillment of any guarantee, obligation, liability, indemnity or undertaking
(“Obligation”) of or the realization of any security over any asset (“Charge”)
granted by Cimpress Schweiz GmbH (the “Swiss Grantor”) under this Agreement
would, at the time payment is due or the Charge is realized, under Swiss law and
practice (inter alia, prohibiting capital repayments or restricting profit
distributions) not be permitted, in particular in relation to any guarantee,
obligation, undertaking, indemnity or liability of any Grantor (other than the
Swiss Grantor or any of its subsidiaries) (“Up‑ and Cross‑stream Obligation”),
then such Obligations, payment amounts and the use of proceeds from the
realization of such Charge shall from time to time be limited to the amount
permitted to be paid under Swiss law and practice then in force; provided that
such limited amount shall at no time be less than the Swiss Grantor’s Profits
and Reserves Available for Distribution at the time the payment is requested
(“Limitation”). For the purpose of this Section 12.2.1, Profits and Reserves
Available for Distribution means the amount equal to the maximal amount in which
the Swiss Grantor can make a dividend payment to its shareholders (being the
balance sheet profits and any reserves available for this purpose, in each case
in


27

--------------------------------------------------------------------------------




accordance with art. 798(1) and art. 801 in connection with art. 671(1) and (2),
no. 3, of the Swiss Federal Code of Obligations) at that point in time.
12.2.1     If an Up‑ and Cross‑stream Obligation is subject to the Limitation,
the Limitation shall not (generally or definitively) release the Swiss Grantor
from the fulfillment of any Obligation or the application of proceeds from the
realization of a Charge beyond the Limitation, but merely postpone the
fulfillment of such Obligation or the application of proceeds from the
realization of a Charge until such time as it is again permitted notwithstanding
the Limitation. The Swiss Grantor shall take any action and pass any resolution
(including, but not limited to, arranging for an interim audited balance sheet
and holding a shareholders meeting) to enable the fulfillment of such Obligation
or the application of proceeds from the realization of a Charge as soon as
possible and in an amount as large as possible.
12.2.2     To the extent that the fulfilment of an Obligation or the application
of proceeds from the realization of a Charge in relation to an Up‑ or
Cross‑stream Obligation are subject to Swiss Federal Withholding Tax, the Swiss
Grantor:
(i)
shall:

(a)
use its best endeavours to procure that the fulfillment of an Obligation or the
application of proceeds from the realization of a Charge can be made without
deduction of Swiss Federal Withholding Tax by discharging the liability of such
tax by notification pursuant to applicable law rather than payment of the tax;

(b)
if the notification procedure pursuant to sub‑paragraph (a) above does not apply
(or does only apply partially), deduct the Swiss Federal Withholding Tax at such
rate (i) as in force from time to time or (ii) as provided by any applicable
double tax treaties from the respective amount of any fulfillment of an
Obligation or any application of proceeds from the realization of a Charge and
promptly pay any such Swiss Federal Withholding Tax deducted to the Swiss
Federal Tax Administration, and

(c)
notify the Administrative Agent that such notification or, as the case may be,
deduction has been made, and provide the Administrative Agent with evidence that
such a notification of the Swiss Federal Tax Administration has been made or, as
the case may be, such Swiss Federal Withholding Tax deducted has been paid to
the Swiss Federal Tax Administration, and

(ii)
shall use its best endeavours to procure that any person who is entitled to a
full or partial refund of the Swiss Federal Withholding Tax deducted from the
respective amount of a fulfillment of an Obligation or from the application of
proceeds from the realization of a Charge will promptly after such deduction:



28

--------------------------------------------------------------------------------




(d)
request a refund of the Swiss Federal Withholding Tax under applicable law
(domestic law and applicable double tax treaties), and

(e)
pay to the Administrative Agent upon receipt any amount so refunded to cover any
outstanding part of any Obligation;

(iii)
notwithstanding anything to the contrary in this Agreement, shall not be
required to gross up, indemnify or hold harmless any Secured Party for the
deduction of Swiss Federal Withholding Tax, provided that this should not in any
way limit any obligations of any other Grantor under this Agreement to indemnify
the Secured Parties in respect of the deduction of the Swiss Federal Withholding
Tax.

12.2.3     If the fulfillment of an Obligation or the application of proceeds
from the realization of a Charge in relation to Up‑ and Cross‑stream Obligations
would be subject to the Limitation, then the Swiss Grantor shall, upon request
of the Administrative Agent, to the extent permitted by applicable law revalue
upward or realize any of its assets that are shown in its balance sheet with a
book value that is significantly lower than the market value of such assets (or
capitalize assets that are not shown in its balance sheet), in case of
realization, however, only if such assets are not necessary for the Swiss
Grantor’s business (nicht betriebsnotwendig) and do not have any negative tax
consequences for the Swiss Grantor.




[Signature Pages Follow]








29

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the Grantors and the Administrative Agent have
executed this Security Agreement as of the date first above written.
 
CIMPRESS USA INCORPORATED,
as an Initial Grantor


By: /s/Sean Quinn
Name: Sean Quinn
Title: Vice President

    
WEBS, INC.,
as an Initial Grantor


By: /s/Sean Quinn
Name: Sean Quinn
Title: President and Treasurer
CIMPRESS USA MANUFACTURING INCORPORATED,
as an Initial Grantor


By: /s/Lawrence Reid
Name: Lawrence Reid
Title: President
NATIONAL PEN CO. LLC,
as an Initial Grantor


By: /s/Peter Kelly
Name: Peter Kelly
Title: President and Chief Executive Officer
NATIONAL PEN TENNESSEE LLC,
as an Initial Grantor


By: /s/Peter Kelly
Name: Peter Kelly
Title: President and Chief Executive Officer
NP CORPORATE SERVICES LLC,
as an Initial Grantor


By: /s/Peter Kelly
Name: Peter Kelly
Title: President and Chief Executive Officer






Signature Page to Amended and Restated Pledge and Security Agreement

--------------------------------------------------------------------------------







PIXARTPRINTING USA INCORPORATED,
as an Initial Grantor


By: /s/Sean Quinn
Name: Sean Quinn
Title: Vice President and Treasurer
VISTAPRINT CORPORATE SOLUTIONS INCORPORATED,
as an Initial Grantor


By: /s/Donald LeBlanc
Name: Donald LeBlanc
Title: President
VISTAPRINT LIMITED,
as an Initial Grantor


By: /s/Sean Quinn
Name: Sean Quinn
Title: President
VISTAPRINT B.V.,
as an Initial Grantor


By: /s/Sean Quinn
Name: Sean Quinn
Title: Managing Director
CIMPRESS SCHWEIZ GMBH (formerly known as Vistaprint Schweiz GmbH),
as an Initial Grantor


By: /s/Sean Quinn
Name: Sean Quinn
Title: Managing Director






Signature Page to Amended and Restated Pledge and Security Agreement

--------------------------------------------------------------------------------







JPMORGAN CHASE BANK, N.A., as Administrative Agent
By: /s/Daglas P Panchal
Name: Daglas P Panchal
Title: Executive Director










Signature Page to Amended and Restated Pledge and Security Agreement

--------------------------------------------------------------------------------






ANNEX I
to
AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT
Reference is hereby made to the Amended and Restated Pledge and Security
Agreement (as amended, restated, supplemented or otherwise modified from time to
time, the “Agreement”), dated as of July 13, 2017, made by each of the
undersigned Subsidiaries of Cimpress N.V., a naamloze vennootschap organized
under the laws of the Netherlands, with its statutory seat in Venlo, the
Netherlands (the “Company”) listed on the signature pages thereto (the “Initial
Grantors,” and together with any additional Subsidiaries of the Company,
including the undersigned, which become parties thereto by executing a
Supplement in substantially the form hereof, the “Grantors”), in favor of the
Administrative Agent. Capitalized terms used herein and not defined herein shall
have the meanings given to them in the Agreement.
By its execution below, the undersigned, [NAME OF NEW GRANTOR], a [__________]
[corporation/limited liability company/limited partnership] (the “New Grantor”)
agrees to become, and does hereby become, a Grantor under the Agreement and
agrees to be bound by the Agreement as if originally a party thereto. The New
Grantor hereby collaterally assigns and pledges to the Administrative Agent for
the benefit of the Secured Parties, and grants to the Administrative Agent for
the benefit of the Secured Parties, a security interest in all of the New
Grantor’s right, title and interest in and to the Collateral, whether now owned
or hereafter acquired, to secure the prompt and complete payment and performance
of the Secured Obligations; provided that, the amount of Equity Interests in any
First-Tier Foreign Subsidiary that is an Affected Foreign Subsidiary pledged or
required to be pledged to the Administrative Agent hereunder or under any other
Collateral Document shall be automatically limited to the Voting Stock of such
First-Tier Foreign Subsidiary representing not more than 65% of the total Voting
Power of all outstanding Voting Stock of such First-Tier Foreign Subsidiary (and
the term “Collateral” shall not include any other Equity Interests of such
First-Tier Foreign Subsidiary). For the avoidance of doubt, the grant of a
security interest herein shall not be deemed to be an assignment of intellectual
property rights owned by the New Grantor.
By its execution below, the undersigned represents and warrants as to itself
that all of the representations and warranties contained in the Agreement are
true and correct in all respects as of the date hereof. The New Grantor
represents and warrants that the supplements to the Exhibits to the Agreement
attached hereto are true and correct in all respects and that such supplements
set forth all information required to be scheduled under the Agreement with
respect to the New Grantor. The New Grantor shall take all steps necessary and
required under the Agreement to perfect, in favor of the Administrative Agent, a
first-priority security interest in and lien against the New Grantor’s
Collateral.
THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.
IN WITNESS WHEREOF, the New Grantor has executed and delivered this Security
Agreement Supplement as of this ___________ day of ____________, 20__.


[NAME OF NEW GRANTOR]


By:__________________________
Title:_________________________



